Citation Nr: 0402830	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether the veteran is competent for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision that denied the 
veteran's claim for restoration of competency for VA benefits 
purposes.  


FINDINGS OF FACT

Due to his totally disabling service-connected schizophrenia, 
the veteran does not have the mental capacity to contract or 
to manage his affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA benefits purposes.  38 
C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from April 1951 to October 
1951.  Since discharge from service, he has been service-
connected for a psychiatric disorder, with various diagnoses 
and percentage ratings.  Effective since February 1967, the 
mental condition has been classifed as paranoid schizophrenia 
and has been rated 100 percent, and continuously since then 
the veteran has been rated incompetent for VA benefits 
purposes.  

Since the determination of incompetency, numerous VA 
treatment records and examinations have described the veteran 
has being incompetent to handle VA funds due to his mental 
disorder.  

In June 1997, pursuant to the provisions of a state veterans' 
guardianship law, a state court named another banking 
institution as the fiduciary of the veteran's estate.

In March 2002, the veteran claimed that competency for VA 
benefits purposes should be restored, so that he would have 
direct control over his VA compensation.  He submitted 
several lay statements, dated in March 2002, from friends and 
a pastor, and they stated that he was responsible and able to 
handle his own affairs.

On VA mental examination in June 2002, it was noted that the 
veteran failed to report for two earlier examination 
appointments.  The doctor reviewed the claims folder.  It was 
noted the veteran was rated 100 percent for paranoid 
schizophrenia for years.  The veteran denied having mental 
problems, but the examiner noted there was a psychotic 
thought process with no significant periods of remission.  He 
had not worked in many years, due to his schizophrenia.  He 
lived with a sister, with whom he had a dispute.  He was 
suspicious of her and others.  The veteran was noted to be 
religiously preoccupied, and he said he spent his time 
writing churches all over the world.  He described hearing 
voices speaking to him, reportedly angels and devils.  He 
said others tried to control his mind.  It was noted that he 
was not fully oriented in all spheres, speech was sometimes 
illogical, and long-term memory was impaired.  He had trouble 
with number exercises, and he could not correctly give his 
own date of birth.  The examiner noted the veteran had severe 
arithmetic problems.  Following mental status examination and 
diagnostic testing, the doctor opined that it was more likely 
than not that the veteran would be unable to manage money in 
his own best interest on a sustained basis.  The examiner 
also noted that it would be wise to remove the possibility of 
conflicts of the veteran's sister managing his money given 
the severe conflict between them.  The examiner stated that 
the veteran primarily took care of himself but had problems 
with long-term planning and self-direction.  The diagnosis 
was paranoid type schizophrenia, in partial remission.  The 
Global Assessment of Function (GAF) score due to 
schizophrenia was 40-45.  

VA treatment records show the veteran was hospitalized in 
September 2002 due to his psychiatric illness.  Shortly after 
that hospitalization, he was rehospitalized in October 2002 
under an order of protective custody at the request of his 
sister due to noncompliance with medications, violent 
behavior, auditory hallucinations, and other behavior, such 
as jumping in front of cars and making signs at them.  At 
admission, the diagnoses were paranoid schizophrenia and mild 
dementia, and the GAF score was 45.  It was noted that his 
family was supportive, but sometimes unwilling to supervise 
the veteran's care on an outpatient basis.  A social work 
intake note reflects that the veteran had not taken 
medication since his previous hospitalization.  Objectives of 
this treatment included an increase in self-care activities 
and optimum contact with reality, as well as compliance with 
medications.  On mental status examination, his insight and 
judgment were poor.  He denied hallucinations, but he had 
persecutory ideations, delusions, and ideas of reference.  He 
was bizarre and overly suspicious.  During hospitalization, 
he did not exhibit significant behavior problems, and he 
appeared to do well with medication changes.  However, some 
notes indicate that he would walk backwards and make unusual 
hand gestures, as if directing traffic.  He also expressed 
concern that his sister was trying to get at his money.  A 
staff psychiatrist called his sister, who indicated that the 
veteran did try to help maintain the house and clean the 
kitchen and that he was doing well on medications.  During 
group therapy session, he was fully alert and attentive, but 
a psychologist found his comments to support chronic mental 
illness and found the veteran to be probably gravely 
disabled.  At discharge, he was stable, his prognosis was 
fair, and his GAF score was 55.  

Later VA medical records show the veteran continued to 
receive outpatient care for his mental illness.  In late 
October 2002, his sister reported that he was doing better.  
The veteran's sister called the VA in December 2002 to report 
that the veteran had pulled a knife on her.  However, a VA 
nurse spoke to police officers, and there was some question 
as to what actually occurred.  In a December 2002 VA 
psychiatry progress note, it was noted that the veteran had 
made several donations to groups,  He also expressed concerns 
about his sister.  He denied missing medications, and records 
showed that his prescriptions were being filled in a timely 
manner.  His home health nurse stated that mostly things were 
OK, although there were some questions about medication 
compliance.  He presented well dressed and groomed.  He 
appeared to be somewhat paranoid toward neighbors.  Insight 
and judgment were limited.  The diagnosis was chronic 
paranoid schizophrenia with mild exacerbation.  The 
psychiatrist was concerned about the exacerbation, and he 
felt that the veteran's home situation with his sister was an 
aggravating factor in his mental illness.  

In his March 2003 substantive appeal, the veteran maintained 
that he could handle his financial affairs and personal 
business.   

Ongoing VA outpatient records, dated to April 2003, show the 
veteran has received regular treatment for schizophrenia, 
dementia, and various physical ailments.  The records 
describe psychiatric symptoms, and bizarre thoughts and 
behavior were reported at times.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for restoration of 
competency for VA benefits purposes.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent medical records and a VA medical 
examination have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The veteran has a total compensation rating for service-
connected schizophrenia, is rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of personally 
handling his VA benefits.  His assertions as to his 
competency do not constitute competent medical evidence.  See 
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 
(1996).  Medical records in recent years show that, while at 
times there has been brief improvement in the veteran's 
mental status, he has been frequently actively psychotic, 
with bizarre thoughts and behavior.  At times he has had to 
be hospitalized to protect himself and others.  Due to mental 
illness, he shows very poor aptitude for using money to look 
after his own basic needs.  That is why a state court has 
appointed a fiduciary banking institution to distribute funds 
on his behalf.  The latest VA examination, which included a 
review of the claims file, mental status examination, and 
diagnostic testing, resulted in the doctor opining that the 
veteran was not competent to manage his funds.  The record 
unequivocally supports the opinion of incompetency rendered 
by the VA examiner.  

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  
38 U.S.C.A. § 5107(b); Sanders v. Principi, 17 Vet.App. 329 
(2003).




ORDER

Restoration of competency for VA benefits purposes is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



